Opinion filed March 23, 2006












 








 




Opinion filed March 23, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00366-CV 
 
                                                    __________
 
                                      GARY  L. COLVIN,
Appellant
 
                                                             V.
 
                         LENNAR
HOMES OF TEXAS ET AL, Appellees
 

 
                                         On
Appeal from the 277th District Court
 
                                                      Williamson
County, Texas
 
                                              Trial
Court Cause No. 04-176-C277
 

 
                                             M
E M O R A N D U M   O P I N I O N
The trial court granted appellees= motion for a no-evidence summary
judgment and entered a judgment that Gary L. Colvin take nothing.  The judgment was signed on June 22,
2005.  A motion for new trial was not
filed.  Colvin filed his notice of appeal
on September 19, 2005, eighty-nine days after the date the judgment was
signed.  We dismiss.
Appellees have filed in this court a motion to
dismiss the appeal.  Appellees argue that
Colvin did not timely perfect this appeal. 
We agree and grant the motion.




Tex. R.
App. P. 26.1 provides that the notice of appeal must be filed within
thirty days of the date the judgment was signed unless a timely motion for new
trial or a timely request for findings of fact and conclusions of law is
filed.  In his response, Colvin contends
that his request for findings of fact and conclusions of law extended the
appellate timetable and that his notice of appeal was timely filed. 
However, in order for the filing of a request for
findings of fact and conclusions of law to extend the appellate timetable, such
findings and conclusions must be appropriate for the judgment being
appealed.  IKB Indus. v. Pro-Line
Corp., 938 S.W.2d 440 (Tex. 1997). 
Findings of fact and conclusions of law are not appropriate for the June
22, 2005, judgment.  Tex. R. Civ. P. 166a; Baker Hughes
Oilfield Operations, Inc. v. Hennig Prod. Co., 164 S.W.3d 438 (Tex. App.CHouston [14th Dist.] 2005, no pet.): Stangel
v. Perkins, 87 S.W.3d 706 (Tex. App.CDallas
2002, no pet.).  Therefore, Colvin=s request did not extend the appellate
timetable; and Colvin has not timely perfected an appeal.  
Colvin withdrew the appellate record from this
court pursuant to Tex. R. App. P. 12.4.  Colvin is now directed to return the
appellate record to this court at the office of the clerk of this court on the
third floor of the Eastland County Courthouse, Suite 300, Eastland, Texas, on
or before April 3, 2006, at 5:00 p.m.  Tex. R. App. P. 9.2(b)(1) does not
apply.
The
appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
March 23, 2006
Panel consists of:  Wright, C.J., and
McCall, J., and Strange, J.